UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 97.94% (Cost $414,187,766) Consumer Discretionary 9.36% Auto Components 1.03% Johnson Controls, Inc. 162,000 6,219,180 Hotels, Restaurants & Leisure 2.00% McDonald's Corp. 163,000 12,008,210 Multiline Retail 1.99% Target Corp. 218,000 11,952,940 Specialty Retail 3.64% Lowe's Companies, Inc. 269,000 6,671,200 Tiffany & Company 63,000 3,662,190 TJX Companies, Inc. 243,000 11,515,770 Textiles, Apparel & Luxury Goods 0.70% VF Corp. (L) 51,000 4,218,720 Consumer Staples 9.01% Beverages 2.07% PepsiCo, Inc. 193,825 12,464,886 Food & Staples Retailing 1.01% Walgreen Company 150,000 6,066,000 Food Products 1.95% Archer-Daniels-Midland Company 358,000 11,695,860 Household Products 1.91% The Procter & Gamble Company 182,000 11,489,660 Tobacco 2.07% Philip Morris International, Inc. 217,050 12,423,942 Energy 12.22% Energy Equipment & Services 2.19% Helmerich & Payne, Inc. (L) 130,000 7,634,900 Schlumberger, Ltd. 62,000 5,517,380 Oil, Gas & Consumable Fuels 10.03% EOG Resources, Inc. (L) 87,000 9,255,930 Exxon Mobil Corp. 290,000 23,397,200 Occidental Petroleum Corp. 140,000 13,535,200 Royal Dutch Shell PLC, ADR (L) 199,000 14,127,010 Financials 17.28% Capital Markets 6.08% Franklin Resources, Inc. 98,000 11,823,700 State Street Corp. 148,000 6,914,560 T. Rowe Price Group, Inc. (L) 178,500 11,766,720 The Charles Schwab Corp. 334,000 6,028,700 Commercial Banks 4.92% Cullen/Frost Bankers, Inc. (L) 94,000 5,431,320 U.S. Bancorp 565,000 15,255,000 Wells Fargo & Company 275,000 8,915,500 Diversified Financial Services 2.85% JPMorgan Chase & Company 380,740 17,110,456 Sovereign Investors Fund As of 01-31-11 (Unaudited) Shares Value Financials (continued) Insurance 3.43% Aflac, Inc. 147,400 $8,487,292 MetLife, Inc. 265,000 12,129,050 Health Care 7.90% Health Care Equipment & Supplies 3.04% Becton, Dickinson & Company 110,000 9,124,500 DENTSPLY International, Inc. (L) 258,000 9,153,840 Pharmaceuticals 4.86% Abbott Laboratories 75,000 3,387,000 GlaxoSmithKline PLC, ADR (L) 140,000 5,086,200 Johnson & Johnson 128,000 7,650,560 Merck & Company, Inc. 79,000 2,620,430 Teva Pharmaceutical Industries, Ltd., SADR (L) 191,000 10,438,150 Industrials 15.93% Aerospace & Defense 3.87% General Dynamics Corp. (L) 82,000 6,182,800 United Technologies Corp. 210,000 17,073,000 Electrical Equipment 3.91% Cooper Industries PLC 160,000 9,801,600 Emerson Electric Company 233,000 13,719,040 Industrial Conglomerates 4.47% 3M Company 144,000 12,660,480 General Electric Company 703,350 14,165,469 Machinery 2.26% Caterpillar, Inc. 140,200 13,600,802 Road & Rail 1.42% Norfolk Southern Corp. 139,000 8,505,410 Information Technology 22.59% Communications Equipment 0.99% QUALCOMM, Inc. 110,000 5,954,300 Computers & Peripherals 6.68% Apple, Inc. (I) 48,425 16,431,571 EMC Corp. (I) 430,000 10,702,700 Hewlett-Packard Company 285,000 13,021,650 Internet Software & Services 1.21% Google, Inc., Class A (I) 12,060 7,240,342 IT Services 6.39% Automatic Data Processing, Inc. 217,000 10,394,300 International Business Machines Corp. 143,300 23,214,600 Paychex, Inc. (L) 150,000 4,800,000 Semiconductors & Semiconductor Equipment 5.22% Intel Corp. 500,000 10,730,000 Linear Technology Corp. (L) 291,000 10,123,890 Texas Instruments, Inc. 310,000 10,512,100 Software 2.10% Microsoft Corp. 455,050 12,616,261 Sovereign Investors Fund As of 01-31-11 (Unaudited) Shares Value Materials 2.51% Chemicals 2.51% Albemarle Corp. 160,000 8,985,599 Praxair, Inc. (L) 65,800 6,122,032 Telecommunication Services 1.14% Diversified Telecommunication Services 1.14% AT&T, Inc. 248,000 6,824,960 Yield Shares Value Securities Lending Collateral 12.15% (Cost $73,024,444) John Hancock Collateral Investment Trust (W) 0.2756%(Y) 7,297,882 73,031,365 Maturity Yield* date Par value Value Short-Term Securities 2.46% (Cost $14,800,000) Federal Home Loan Bank Discount Notes 0.100% 2-1-11 $14,800,000 14,800,000 Total investments (Cost $502,012,210) 112.55% Other assets and liabilities, net (12.55%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-11. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $503,412,871. Net unrealized appreciation aggregated $172,980,556, of which $175,008,969 related to appreciated investment securities and $2,028,413 related to depreciated investment securities. Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
